UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1835


DEREK JARVIS,

                  Plaintiff - Appellant,

             v.

ENTERPRISE FLEET SERVICES AND LEASING COMPANY,

                  Defendant - Appellee.



                              No. 09-1953


DEREK JARVIS,

                  Plaintiff - Appellant,

             v.

ENTERPRISE FLEET SERVICES AND LEASING COMPANY,

                  Defendant - Appellee.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.   Charles B. Day, Magistrate Judge.
(8:07-cv-03385-DKC)


Submitted:    December 17, 2009            Decided:   December 23, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Derek Jarvis, Appellant Pro Se.    Edward Lee Isler, Michelle
Bodley Radcliffe, ISLER, DARE, RAY, RADCLIFFE & CONNOLLY, PC,
Vienna, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Derek       Jarvis    seeks       to     appeal    the   district      court’s

paperless orders denying his motions to stay and to recuse the

magistrate         judge      and        the    district     court’s      order      granting

Defendant’s motion for sanctions related to Defendant’s motion

to compel discovery.                This court may exercise jurisdiction only

over    final           orders,     28     U.S.C.     § 1291       (2006),    and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337    U.S.       541    (1949).         The    order    Jarvis     seeks    to    appeal    is

neither       a    final     order        nor    an     appealable      interlocutory        or

collateral order.             Accordingly, we dismiss the appeal for lack

of jurisdiction.              We dispense with oral argument because the

facts    and       legal    contentions         are     adequately      presented     in    the

materials         before     the    court       and     argument    would    not     aid    the

decisional process.

                                                                                    DISMISSED




                                                 3